*353RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se añade un inciso (G) a la Regla 12 para la Administración del Tribunal de Primera Instancia de 30 de junio de 1999.
Regla 12. Funcionamiento interno — Sesiones; días y horas de labor
G. Las funciones de investigación fuera del horario regular de trabajo se atenderán en el horario de los salones de investi-gaciones de las Regiones Judiciales hasta la hora de cierre de las mismas. Luego de dicha hora y en las Regiones donde no hubiere salones de investigación, dichas funciones serán aten-didas por jueces de turno. Todo turno tiene que realizarse den-tro de la Región Judicial a la que el juez está asignado. Durante dicho turno:
1. El juez atenderá la solicitud del fiscal de turno respecto al caso a ser sometido. De considerarlo necesario, el juez podrá requerir la presencia del fiscal.
2. El fiscal hará llegar al juez la boleta, ya sea de noche o día de la intervención, con el policía.
3. El juez consignará en la denuncia el nombre del fiscal que lo llamó para someter el caso.
El Director Administrativo o la Directora Administrativa de los Tribunales emitirá unas normas sobre Sistemas de Turnos en las Regiones.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo